UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6118



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DERRELL LAMONT GILCHRIST,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:02-cr-00245-DKC)


Submitted:   April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrell Lamont Gilchrist, Appellant Pro Se. Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland; Deborah A.
Johnston, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derrell Lamont Gilchrist appeals the district court’s

order denying his motion for transcript at government expense under

28 U.S.C. § 753(f) (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.      United     States   v.   Gilchrist,   No.

8:02-cr-00245-DKC (D. Md. filed Jan. 3, 2007 & entered Jan. 4,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED




                                - 2 -